944 So.2d 1259 (2007)
Kenneth ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3697.
District Court of Appeal of Florida, Fifth District.
January 5, 2007.
Kenneth L. Adams, Polk City, pro se.
No Appearance for Appellee.
PER CURIAM.
Kenneth Adams appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion for postconviction relief. We find no merit to the appeal and affirm without comment. However, we caution the defendant that any subsequent attempt to attack his conviction with the same successive claim will result in this court issuing a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999).
AFFIRMED.
MONACO, TORPY and LAWSON, JJ., concur.